DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed in the Pre-Appeal Brief of 23 February 2021 have been considered and are persuasive.  However, a new grounds of rejection is made, below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 38, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29: Claim 29 requires the electrical machine to be aft of the turbine section. However, claim 21 requires the electrical machine to be within the core air flowpath.  As Applicant’s arguments clearly stated, the core air flowpath is defined as being the compressor and turbine section.  Thus, it is unclear how it is possible for the electrical machine to be both aft of and radially within the core air flowpath. 
Regarding claim 38: Lines 1-2 recite “the one or more fluid seals includes a first labyrinth seal”, there is insufficient antecedent basis for “the one or more fluid seals”. It appears this should recite “the one or more labyrinth seals”. 
Regarding claim 39: The second to last line recites “a cooling system comprising a juncture box”. This was interpreted as meaning that the juncture box was part of the cooling system, i.e. is a juncture for cooling fluid.  However, based on Applicant’s arguments, it appears that the juncture box is actually an electrical juncture box, commonly known as a junction box.  Clarification is required.
Regarding claim 40: This claim is rejected due to its dependency to claim 39.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-28 and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouiller et al. (“Bouiller”; US 2006/0108807).
Regarding claim 21: Bouiller discloses a gas turbine engine (Fig. 1) defining a radial direction (unlabeled, but apparent in Fig. 1) and an axial direction (X), the gas turbine engine comprising: 
a compressor section (16, 18) and a turbine section (22, 24) arranged in serial flow order, the compressor section and turbine section together defining a core air flowpath (as shown in Fig. 1, paragraph 0027); 
a rotary component (38 in Fig. 2, paragraph 0031) rotatable with at least a portion of the compressor section and with at least a portion of the turbine section (since they are connected in Fig. 2); 
a lubrication system (72, 74, etc. paragraphs 0044-0053);
an electric machine (60) coupled to the rotary component (via 40, paragraph 0035) at least partially inward of the core air flowpath along the radial direction (as shown in Fig. 1); 
an electric machine sump (46) in fluid communication with the lubrication assembly for receiving a flow of lubrication fluid from the lubrication assembly (paragraph 0053); and
a sealed cavity assembly (via 41, 45a, 45b) comprising one or more fluid seals (68) at least partially defining a sealed cavity (paragraph 0044) and configured to prevent the lubrication fluid from the electric machine sump from entering the sealed cavity (paragraph 0054), wherein the electric machine is enclosed within the sealed cavity (as shown in Fig. 2).
Regarding claim 22: Bouiller discloses the sealed cavity assembly is enclosed at least partially within the electric machine sump (paragraph 0054, as shown in Fig. 2).
Regarding claim 23: Bouiller discloses the sealed cavity assembly is enclosed completely within the electric machine sump (paragraph 0054, as shown in Fig. 2).
Regarding claim 24: Bouiller discloses the sealed cavity assembly is formed in part by a rotor connection member (41) and a stator connection member (45a, 45b), and wherein the one or more fluid seals (68) are positioned between the rotor connection member and the stator connection member (paragraph 0044).
Regarding claim 25: Bouiller discloses the one or more fluid seals includes a first fluid seal (68) positioned between the rotor connection member and the stator connection member at a location forward of the electric machine (as shown in Fig. 2) and a second fluid seal (not labelled but referenced in paragraph 0044 and apparent in Fig. 2) positioned between the rotor connection member and the stator connection member at a location aft of the electric machine (paragraph 0044: seals are mounted on the forward and aft members of the generator).
Regarding claim 26: Bouiller discloses a first bearing (28) is positioned between the rotor connection member and the stator connection member (inherent since they rotate relative to one another), and wherein the one or more fluid seals comprises a first fluid seal (68) positioned between the first bearing and the sealed cavity (as the seal seals the cavity relative to the rotor and the bearing is connected to the rotor).
Regarding claim 27: Bouiller discloses a second bearing (42, Fig. 2) is also positioned between the rotor connection member and the stator connection member, and wherein the one or more fluid seals comprises a second fluid seal positioned 
Regarding claim 28: Bouiller discloses the first fluid seal (68) and first bearing (28) are each positioned between the rotor connection member (41) and the stator connection member (45a) at a location forward of the electric machine (as shown in Fig.2), and wherein the second fluid seal and second bearing (42) are each positioned at a location aft of the electric machine (as shown in Fig. 2, paragraph 0044: seals are mounted on the forward and aft members of the generator).
Regarding claim 30: Bouiller discloses the electric machine is an electric generator (paragraph 0044).
Regarding claim 31: Bouiller further discloses the electric generator is a permanent magnet electric generator comprising a plurality of permanent magnets (paragraph 0039).
Regarding claims 32 and 33: Bouiller discloses a cooling system (paragraphs 0045-0053) operable with the buffer cavity, wherein the plurality of permanent magnets (60 is a permanent magnet generator as well) each define a Curie temperature limit (inherent to permanent magnets).
Bouiller does not explicitly disclose wherein the cooling system maintains a temperature of each of the permanent magnets below the Curie temperature limit, and regarding claim 33, below at least about a 50°F limit of the Curie temperature limit.
While Bouiller may not explicitly disclose the cooling system maintains a temperature of each of the permanent magnets below the Curie temperature limit, and regarding claim 33, below at least about a 50°F limit of the Curie temperature limit, it In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to keep the magnets at an optimal working temperature below the Curie temperature limit in order to ensure the generator can properly function.
Regarding claim 34: Bouiller further discloses the electric machine is mounted coaxially with the rotary component (as shown in Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bouiller, in view of Lemmers et al. (“Lemmers”; US 2016/0146469).
Regarding claim 29:  Bouiller discloses the electric machine is mounted at least partially within or aft of the turbine section along the axial direction. 
However, Lemmers discloses the electric machine (within 199) is mounted at least partially within or aft of the turbine section along the axial direction (in this case, aft of).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the electric machine of Bouiller to be aft of the turbine section, as disclosed by Lemmers, in order to allow for different configurations. 
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bouiller, in view of Agrawal et al. (“Agrawal”; US 2008/0246281).
Regarding claim 35: Bouiller discloses a gas turbine engine (Fig. 1) defining a radial direction (as shown in Fig. 1) and an axial direction (X), the gas turbine engine comprising: 
a compressor section (16, 18) and a turbine section (22, 24) arranged in serial flow order, the compressor section and turbine section together defining a core air flowpath (after 14, paragraph 0027); 
a rotary component (38, Fig. 2) rotatable with at least a portion of the compressor section and with at least a portion of the turbine section (paragraph 0031); 
an electric machine (300, Fig. 3, within 199 in Fig.1) coupled to the rotary component (via 304, see Fig. 3) at least partially inward of the core air flowpath along the radial direction (as shown in Fig. 1);
a cavity assembly (via 41, 45a, 45b) comprising one or more seals (68) at least partially defining a pressurized cavity (paragraph 0045), wherein the electric machine is enclosed within the sealed cavity (as shown in Fig. 2, paragraph 0045).
Bouiller does not explicitly disclose one or more labyrinth seals.
However, Agrawal discloses one or more labyrinth seals (98, paragraph 0059).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the seals of Bouiller to be labyrinth seals, as disclosed by Agrawal, in order to design an efficient seal. 
Regarding claim 36: Bouiller discloses the sealed cavity assembly is enclosed at least partially within the electric machine sump (paragraph 0054).
Regarding claim 37: Bouiller modified by Agrawal discloses labyrinth seals, Bouiller further discloses cavity assembly is formed in part by a rotor connection member (41) and a stator connection member (45a, 45b), and 
wherein the one or more seals are positioned between the rotor connection member and the stator connection member (paragraph 0044).
Regarding claim 38: Bouiller as modified by Agrawal discloses labyrinth seals. Bouiller further discloses the first fluid seal (68) is positioned between the rotor connection member (41) and the stator connection member (45a) at a location forward of the electric machine (as shown in Fig. 2), and wherein the second fluid seal is positioned at a location aft of the electric machine (as shown in Fig. 2, paragraph 0044: seals are mounted on the forward and aft members of the generator).
Claim 39 and 40 are rejected under 35 U.S.C. 103) as being unpatentable over Bouiller, in view of Cunha et al. (“Cunha”; US 5,320,483).
Regarding claim 39: Bouiller discloses a gas turbine engine (Fig. 1) defining a radial direction (not labelled, but shown in Fig. 1) and an axial direction (X), the gas turbine engine comprising: 
a compressor section (16, 18) and a turbine section (22, 24) arranged in serial flow order, the compressor section and turbine section together defining a core air flowpath (as shown in Fig. 1, after air passes through fan 14, paragraph 0027); 
a rotary component (38 in Fig. 2, paragraph 0031) rotatable with at least a portion of the compressor section and with at least a portion of the turbine section (in this case, the high pressure turbine); 

a cavity assembly (via 41 and 45, paragraph 0044) comprising a rotor connection member (41) coupled to the rotary component, a stator connection member (45a, 45b), and one or more seals (68), the rotor connection member, the stator connection member, and the one or more seals together at least partially defining a sealed cavity (paragraph 0044), wherein the electric machine is positioned within the sealed cavity and is coupled to the rotor connection member and the stator connection member (as shown in Fig. 2, paragraph 0044); and 
a cooling system (72) coupled to the rotor connection member or the stator connection member for cooling the sealed cavity (paragraph 0046-0048).
Bouiller does not explicitly disclose a cooling system comprising a juncture box.
However, Cunha discloses a cooling system (82, 84, Fig. 1) comprising a juncture box (70).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gas turbine engine of Bouiller to include the junction box and cooling system of Cunha in order to allow for electrical connections and to cool the electrical connections. 
Regarding claim 40: Bouiller discloses the sealed cavity is provided a cooling fluid, but does not explicitly disclose the juncture box is thermally connected to the sealed cavity, and wherein the cooling system is configured to provide a cooling fluid to the juncture box.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the fluid based cooling system to cool the juncture box of Cunha in order to ensure the electronics within are cool. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN GUGGER/           Primary Examiner, Art Unit 2832